DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 17-20 were previously and subject to a final office action filed on June 18, 2021 (the “June 18, 2021 Final Office Action”).  On December 16, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant submitted further amendments to claims 16, 17, 24, 25, 30, and 31 (the “December 16, 2021 RCE”).  Claims 18-23, 26-29, and 32-35 were not amended in the December 16, 2021 RCE (except for the amendments to independent claims 16, 24, and 30 which they individually depend from respectively).  Claims 16-35, as recited in the December 16, 2021 RCE, are currently pending and subject to this non-final office action below.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(a)
Applicant’s arguments, see Applicant’s Remarks, p. 10, filed on December 16, 2021, with respect to the rejections of claims 16-35 under 35 U.S.C. § 112(a), have been considered but they are moot in light of Applicant’s amendments to claims 16, 24, and 30.  Specifically, Applicant amended the claims to remove the limitation directed to “wherein the anonymized sensor produced from the anonymizing remains capable of being associated with additional sensor data produced from the respective patient” (previously described in claims 16, 24, and 30).  This limitation failed to comply with the written description requirement under § 112(a).  As such, the rejections of claims 16-35 under 35 U.S.C. § 112(a) are moot and withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks/Arguments, pp. 11-13, filed on December 16, 2021, with respect to the rejections of claims 16-35 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 16-35 under 35 U.S.C. § 101 are maintained and updated in this office action.
Applicant asserts that under Prong One of Step 2A of the Alice/Mayo Test, claims 16-35 cannot be characterized as a mental process, because the claims recite specific sensor data operations, such as storing data, data access control, data transmissions, and data aggregation that cannot exist outside of the realm of a specially configured computer. See Applicant’s Remarks, at p. 12.  Examiner respectfully disagrees.  Despite Applicant’s assertion, this is not the test for determining whether claims recite an abstract idea.  Under the USPTO’s current eligibility guidance, Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. MPEP § 2106.04(a).  The Examiner identified the specific limitations in claims 16, 24, and 30 which are believed to be directed to an abstract idea within the Mental Processes grouping of abstract ideas on pages 9-10 of the June 18, 2021 Final Office Action.  Specifically, the Examiner determined that claims 16, 24, and 30 are directed to a mental process, because the limitations which are underlined on pages 9-10 of the June 18, 2021 Final Office Action are directed to determining the relevancy of the sensor data to the chronic illness condition based on the chronic illness monitoring plan established for the patient (i.e., concepts capable of being performed in the human mind, including observations, evaluations, judgments, and opinions). See June 18, 2021 Final Office Action, at p. 10.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or claims 16, 24, and 30 are believed to include limitations which are directed to an abstract idea with the Mental Processes grouping of abstract ideas.
The limitations directed to the computer components, and the steps directed to: receiving the sensor data, and storing the sensor data, were not deemed to be part of the abstract mental process.  Rather, these steps were analyzed as additional elements under Prong Two of Step 2A of the Alice/Mayo Test to determine if these steps provide a practical application; and under Step 2b to determine if these steps provide significantly more than the abstract idea. See the June 18, 2021 Final Office Action, pp. 12-21.  Under Prong Two of Step 2A, the data receiving and storage steps described in the claims 16, 17, 24, 25, 30, and 31, amount to no more than adding insignificant extra-solution activity to the judicial exception, because they merely describe data gathering steps and/or the selection of a particular data source or type of data to be manipulated (i.e., storing certain types of data). See MPEP § 2106.05(g).  For example, in a similar case, the Federal Circuit held that “limiting a database index to XML tags” did not provide the type of an improvement in technology that would be indicative of integrating an abstract concept into a practical application.  See MPEP § 2106.05(g) citing the Intellectual Ventures I LLC v. Erie Indem. Co. case.  Rather, the Federal Circuit held that such a process was the equivalent of merely adding insignificant extra-solution activity to the judicial exception. See MPEP §2106.05(g).
Similarly, Applicant’s claimed invention (particularly the aforementioned storage steps recited in claims 16, 17, 24, 25, 30, and 31) is deemed to be adding insignificant extra-solution activity to the existing process of anonymizing patient data.  The claim language explicitly states that the data is stored when it is determined that the data is relevant to the patient’s chronic condition, and the data is determined to be relevant to the chronic condition when the data is outside of predetermined ranges (i.e., the data is above or below a range that is considered to be normal or desired).  The steps of storing the data that is considered relevant, merely limits the type of data that is stored and manipulated (i.e., Intellectual Ventures I LLC case.  
Equally, Applicant’s claimed invention (particularly the aforementioned storage steps recited in claims 16, 17, 24, 25, 30, and 31) is deemed to be adding insignificant extra-solution activity to the existing process of anonymizing patient data.  The claim language explicitly states that the data is stored when it is determined that the data is relevant to the patient’s chronic condition, and the data is determined to be relevant to the chronic condition when the data is outside of predetermined ranges (i.e., the data is above or below a range that is considered to be normal or desired).  The steps of storing the data that is considered relevant, merely limits the type of data that is stored and manipulated (i.e., anonymized) in the same way that limiting a database index to XML tags was deemed to be adding insignificant extra-solution activity in the Intellectual Ventures I LLC case.  As such, these limitations are not indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.
Next, the anonymization steps to remove the identifiable characteristics from the initial and additional sensor data described in the claims 16, 17, 24, 25, 30, and 31 amount to mere instructions to apply an exception on a computer.  For example, in a similar case, the Federal Circuit held that a general method of screening emails on a generic computer without any limitations that addressed the issues of shrinking the protection gap and mooting the volume problem included additional elements which were mere instructions to apply an exception on a generic computer. See MPEP §§ 2106.05(g) citing the Intellectual Ventures I v. Symantec Corp.  In the present case, Applicant does not describe a technical problem or describe how the claim limitations provide a technical solution.  The claim language merely describes anonymizing patient data using generic computer devices, by removing the patient identifiable characteristics from the patient data.  This is the most basic and generic way of producing anonymous data.  Therefore, the anonymization steps to remove the identifiable characteristics from the initial and additional sensor data described in the claims 16, 17, 24, 25, 30, and 31 amount to mere instructions to apply an exception on a computer.
Alice/Mayo Test as described in the 2019 Revised PEG.
Further, under Step 2B, merely anonymizing and maintaining patient data is old and well known in the medical industry.  For example, Health Insurance Portability and Accountability Act (HIPAA) privacy laws were enacted in August 1996, and established standards for the electronic exchange, privacy, and security of health information.  Therefore, generally stating that patient data is anonymized and stored in an anonymized format is an old and well-known concept.  Applicant’s claimed invention does include any limitations directed toward the specifics of a new or unconventional way for anonymizing patient data or maintaining the anonymity of such data during an update process.  Rather, Applicant broadly claims anonymizing and storing the sensor data.  Furthermore, the Applicant’s specification does not recite any improvements to conventional systems or explain what types of technological problems are being solved by the claimed invention. For example, on page 11, lines 23-28 of Applicant’s specification, Applicant states that the anonymization step “can simply strip personal and/or identifiable information from patient data [i.e., an old and well-known process of merely removing data like the patient’s name, date of birth, social security number, etc.] or it may include an advanced process or algorithm which, while removing identifiable characteristics of the data still maintains a way for future data related to that individual to be tied to the corresponding anonymized information.”  This disclosure merely states an intended result (i.e., anonymizing data while still maintain a way for future data related to that individual to be tied to the corresponding anonymized information), but there is no explanation of how anonymization step represents an improvement over existing systems. 
Examiner further notes that the specification does not describe the “advanced process or algorithm” for removing the identifiable aspects of the patient data (thus anonymizing the data) while still maintaining a way for future, identifiable data to be tied to the anonymized data.  As such, the claims are not deemed to recite an improvement to the functioning of a computer or to any other technology or technical field in order to integrate the abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  As such, the rejections of claims 16-35 under 35 U.S.C. § 101 are maintained and updated in this office action.  Please see the rejections of claims 16-35 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 16-23 are directed to a method for processing sensor data relevant to a chronic illness condition for a respective patient, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 24-29 are directed to a non-statutory computer-readable storage medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 30-35 are directed to a computer system, which is also within one of the four statutory categories (i.e., a machine or apparatus).

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 16, 24, and 30 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly Claim 30 recites the following limitations (and claims 16 and 24 substantially recite the following limitations):
A computer system, comprising:

	memory storing raw sensor data obtained from at least one patient sensor configured to monitor the respective patient; and

	processing circuitry executing instructions, the instructions causing the processing circuitry to process sensor data relevant to a chronic illness condition of a respective patient, with operations that:

	determine a relevance of the sensor data to the chronic illness condition for the respective patient, based on a chronic illness monitoring plan established for the respective patient, wherein the relevance to the chronic illness condition is determined based on a data value of the sensor data being outside a predefined limit established under the chronic illness monitoring plan;

store the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient;

provide access to the stored sensor data for at least one medical provider associate with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan;

send the stored the stored sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data;

aggregate the anonymized sensor data with other anonymized sensor data produced by multiple other respective patients, each of the other respective patients associated with the chronic illness condition, and each of the other respective patients being monitored under respective chronic illness monitoring plans, wherein the respective chronic illness monitoring plans are tailored to each of the other respective patients; and

provide access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated with the respective patient.

However, the aforementioned limitations that are identified in underlined font comprises processes that, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., determining whether patient data from a sensor is outside of predetermined limits; removing at least one identifiable characteristics from the sensor data to anonymize the data; and aggregating the anonymized data from the sensor).  That is, other than reciting: (1) a computing system (as described in claims 16, 24, and 30); (2) memory (as described in claim 30); (3) at least one patient sensor (as described in claims 16, 24, and 30); (4) processing circuitry executing instructions/hardware processing circuitry (as described in claims 16, 24, and 30); (5) a non-transitory computer-readable storage medium (as described in claim 24); and the steps of: (6) “receiving raw sensor data obtained from at least one patient sensor configured to monitor the respective patient” (as described in claims 16 and 24)/”storing raw sensor data obtained from at least one patient sensor configured to monitor the respective patient” (as described in claim 30); (7) “storing the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient” (as described in claims 16, 24, and 30); (8) “providing access to the stored sensor data for at least one medical provider associated with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan” (as described in claims 16, 24, and 30); (9) “sending the stored the stored sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data” (as described in claims 16, 24, and 30); and (10) “providing access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated with the respective patient” (as described in claims 16, 24, and 30), the context of claims 16, 24, and 30 encompasses concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., determining whether patient data from a sensor is outside of predetermined limits; removing at least one identifiable characteristics from the sensor data to anonymize the data; and aggregating the anonymized data from the sensor).
The aforementioned claim limitations described in claims 16, 24, and 30 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) making determinations of whether patient data from a sensor is outside of predetermined limits (i.e., this may be performed mentally); (2) removing at least one identifiable characteristic (e.g., removing the patient’s name) from the sensor data to anonymize the data (i.e., this can be done manually using pen and paper); and (3) aggregating the anonymized data from the sensor (i.e., this can be done manually using pen and paper).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 16, 24, and 30 recite an abstract idea.
Furthermore, Examiner notes that claims 17-23 (which individually depend on claim 16 due to their respective dependency chains) further narrow the abstract idea described in claim 16.  Similarly, claims 25-29 (which individually depend on claim 24 due to their respective dependency chains) further narrow the abstract idea described in claim 24; and claims 31-35 (which individually depend on claim 30 due to their respective dependency chains) further narrow the abstract idea described in claim 30.  As such, dependent claims 17-23, 25-29, and 31-35 similarly cover limitations directed to narrowing the abstract concept described in claims 16, 24, and 30 which is directed concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., determining whether patient data from a sensor is outside of predetermined limits; removing at least one identifiable characteristics from the sensor data to anonymize the data; and aggregating the anonymized data from the sensor).  Therefore, dependent claims 17-23, 25-29, and 31-35 are also directed to the claims 17, 18, 25, 26, 31, and 32 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 19-23, 27-29, and 33-35 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claims 16, 24, and 30 recite the additional elements of (identified in bold font below):
A computer system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

	memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) storing raw sensor data (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) obtained from at least one patient sensor configured to monitor the respective patient (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

	processing circuitry executing instructions, the instructions causing the processing circuitry to process sensor data relevant to a chronic illness condition of a respective patient (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), with operations that:

	determine a relevance of the sensor data to the chronic illness condition for the respective patient, based on a chronic illness monitoring plan established for the respective patient, wherein the relevance to the chronic illness condition is determined based on a data value of the sensor data being outside a predefined limit established under the chronic illness monitoring plan;

store the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

provide access to the stored sensor data for at least one medical provider associate with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

send the stored the stored sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

aggregate the anonymized sensor data with other anonymized sensor data produced by multiple other respective patients, each of the other respective patients associated with the chronic illness condition, and each of the other respective patients being monitored under respective chronic illness monitoring plans, wherein the respective chronic illness monitoring plans are tailored to each of the other respective patients; and

provide access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated with the respective patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and
a non-transitory computer-readable storage medium comprising instructions (as described in claim 24) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)). However, the recitations of these limitations are made with a high-level of generality (i.e., using computer components to perform the abstract mental processes of: determining whether patient data from a sensor is outside of predetermined limits; removing at least one identifiable characteristics from the sensor data to anonymize the data; and aggregating the anonymized 
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the computing system; memory; at least one patient sensor; processing circuitry executing instructions/hardware processing circuitry; and non-transitory computer-readable storage medium) to perform the existing processes of: determining whether data is outside of predetermined limits; removing at least one identifiable characteristic from the data to anonymize the data; and aggregating the anonymized data);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the computing system; memory; at least one patient sensor; processing circuitry executing instructions/hardware processing circuitry; and non-transitory computer-readable storage medium described in claims 16, 24, and 30 as tools to execute the abstract idea, and other ordinary tasks, such as the various: “receiving”, “storing”, and “access provision” steps described in claim 16, 24, and 30 (similar to receiving, storing, and transmitting data); and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the processing circuitry executing instructions/hardware processing circuitry and anonymization system described in claims 16, 24, and 30, to ultimately perform the limitations identified in claims 16, 24, and 30 as being directed to the abstract idea of: determining whether data is 
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the initial step of “receiving the raw sensor data” step described in claims 16 and 24; and “storing raw sensor data” and “processing the sensor data” steps described in claim 30 to collect the patient data that is ultimately anonymized and provided to the medical providers; and
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC. – similarly, the limitations directed to “storing the sensor data in response to determining the relevance of the sensor data”, described in claims 16, 24, and 30, is similarly deemed to be a necessary data gathering step (i.e., the steps of storing the relevant sensor data is a necessary data gathering step in order for the system to aggregate the data that is anonymized later on).
			- Examples of Selecting a Particular Data Source or Type of Data to be Manipulated:
				- Limiting a database to XML tags, e.g., see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the limitations directed to “storing the sensor data in response to determining the relevance of the sensor data”, described in claims 16, 24, and 30, is merely limiting the type of data that is stored and manipulated (i.e., merely limiting the data that is stored and anonymized to data that is outside a predetermined limit).
Thus, the additional elements in independent claims 16, 24, and 30 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 19-23, 27-29, and 33-35 do not recite any additional elements outside of those identified as being directed to the claims 17, 18, 25, 26, 31, and 32 recite the following additional elements (in bold font below):
receiving additional raw sensor data from the at least one patient sensor configured to monitor the respective patient (as described in claims 17, 25, and 31) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determining a relevance of the additional sensor data to the chronic illness condition for the respective patient, based on the chronic illness monitoring plan, wherein the relevance to the chronic illness condition is determined based on another data value of the additional sensor data being outside the predefined limit established under the chronic illness monitoring plan (as described in claims 17, 25, and 31);

storing the additional sensor data, in response to determining the relevance of the additional sensor data to the chronic illness condition, wherein the additional sensor data includes at least one identifiable characteristic that is associated with the personal data of the respective patient (as described in claims 17, 25, and 31) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

sending the additional sensor data to the anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized additional sensor data (as described in claims 17, 25, and 31) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

updating the aggregated anonymized sensor data with the anonymized additional sensor
data, wherein the access provided to the aggregated anonymized sensor data includes access to the anonymized additional sensor data (as described in claims 17, 25, and 31); and

wherein the at least one sensor includes: a blood pressure sensor, thermometer, heart rate monitor, biometric sensor, step counter, smartwatch, EKG sensor, location sensor, or motion sensor (as described in claims 18, 26, and 32) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, these additional elements in dependent claims 17, 18, 25, 26, 31, and 32 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere i.e., the “receiving” steps in the dependent claims are similarly deemed to be necessary data gathering steps that do not meaningful limit the abstract idea described in the claims), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 17, 18, 25, 26, 31, and 32 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 16-18, 24-26, and 30-32: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 16-35 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 16-18, 24-26, and 30-32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 116-18, 24-26, and 30-32 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 16-18, 24-26, and 30-32, as recited, the computing system; memory; at least one patient sensor; processing circuitry executing instructions/hardware processing circuitry; and non-transitory computer-readable storage medium; and the steps of: “receiving raw sensor data obtained from at least one patient sensor configured to monitor the respective patient”/”storing raw sensor data obtained from at least one patient sensor configured to monitor the respective patient”; “storing the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient”; “providing access to the stored sensor data for at least one medical provider associated with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan”; “sending the sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data”; “providing access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated 
	- Regarding the computing system; memory; at least one patient sensor; processing circuitry executing instructions/hardware processing circuitry; non-transitory computer-readable storage medium; blood pressure sensor; thermometer; heart rate monitor; biometric sensor; step counter; smartwatch; EKG sensor; location sensor; and motion sensor - Applicant generally describes these computer components at a high-level in the specification.
- For example, Applicant generally describes the various processing and storage units as being “one unit or it may be separate data processing units and storage units” and “the data processing unit can be a computer, server, or set of computers and servers.” Applicant’s specification as filed on May, 28, 2018, p. 4, lines 9-10 and p. 9, lines 20-22.  These components are described at a high level, and are the equivalent of generic computer components (i.e., computers and servers).  Therefore, this disclosure shows that the various computer system, memory, processing circuitry, and non-transitory computer-readable medium are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.
- Similarly, the specification discloses that the blood pressure sensor “may be an in-care facility sensor or home blood pressure monitor/sensor.” Applicant’s specification as filed devices which are old and well-known computing devices in the medical industry.
Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “receiving raw sensor data obtained from at least one patient sensor configured to monitor the respective patient”/”storing raw sensor data obtained from at least one patient sensor configured to monitor the respective patient”; “storing the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient”; “providing access to the stored sensor data for at least one medical provider associated with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan”; “sending the sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data”; “providing access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated with the respective patient”; “receiving additional raw sensor data from the at least one patient sensor configured to monitor the respective patient”; “storing the additional sensor data, in response to determining the relevance of the additional sensor data to the chronic illness condition, wherein the additional sensor data includes at least - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “receiving” the initial sensor data and the additional sensor data, described in claims 16, 17, 24, 25, 30, and 31; “sending” the initial and additional sensor data to anonymization system that produces anonymized sensor data, described in claims 16, 17, 24, 25, 30, and 31; and “providing access” to the medical providers, described in claims 16, 24, and 30, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely receiving/collecting patient data and transmitting the anonymized patient data to the medical providers);
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “storing” sensor data and the sensor data that is determined to be relevant, described in claims 16, 17, 24, 25, 30, and 31, are claimed in a generic manner (i.e., generally stating that data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry); and
- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly the limitations directed to: “storing” sensor data and the sensor data that is determined to be relevant, described in claims 16, 17, 24, 25, 30, and 31, is also just the equivalent of storing information in a memory (i.e., “storing” data in a database is deemed to be a well-understood, routine, and conventional function in the medical industry).
claims 16-18, 24-26, and 30-32 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 16-18, 24-26, and 30-32 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 16-18, 24-26, and 30-32 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 19-23 (which individually depend on claim 16 due to their respective chains of dependency); dependent claims 27-29 (which individually depend on claim 24 due to their respective chains of dependency); and dependent claims 33-35 (which individually depend on claim 30 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 19-23, 27-29, and 33-35 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 16, 24, and 30.  Dependent claims 19-23, 27-29, and 33-35 merely add limitations that further narrow the abstract idea described in independent claims 16, 24, and 30.  Therefore, claims 16-35 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-20, 24, 26, 27, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Meltzer et al. (Pub. No. US 2014/0357961); in view of:
- Wilson et al. (Pub. No. US 2015/0120319).

	Regarding claims 16, 24, and 30,
		- Meltzer teaches:
			- a method for processing sensor data relevant to a chronic illness condition for a respective patient, performed by electronic operations with processing circuitry of a computing system, with the method comprising (as described in claim 16); and a computing system, comprising (as described in claim 30) (Meltzer, paragraphs [0026] and [0041]; Paragraph [0026] teaches various systems and methods (i.e., a computing system and method) that facilitate the support of healthcare management services by using sensors that are widely available in smartphones, wrist bands and other commercial devices to gather data in a passive manner and correlate the collected passive data with clinically validated survey instrument data gathered in an active manner via an application on the patient’s mobile device and/or over the Internet from a computer (i.e., the system and method process sensor data).  By correlating information that is provided by the person passively with information concerning the same general moment in time that is provided actively, that is, in response to a survey/question/affirmative input by the person, a richer data set results which is useful to many third parties including physicians, pharmacists, and payors in providing and assessing healthcare to that person, or to anonymized persons that share demographics.  This can provide the patient and clinician a more accurate view of how a patient is functioning in the presence of a chronic illness, such as chronic pain (i.e., the system and method process sensor data relevant to a chronic illness condition for the respective patient).  Paragraph [0041] teaches that the system is a distributed network including an information processor 110 that communicates over the network 112 with multiple other processing machines such as i.e., the system is a computing system).):
				- memory storing raw sensor data obtained from at least one patient sensor configured to monitor the respective patient (as described in claim 30) (Meltzer, paragraph [0017]; Paragraph [0017] teaches that the correlations are mapped to one or more symptoms and stored in a database in association with each patient and in association with at least one healthcare professional (i.e.,  a memory storing the raw sensor data obtained from the patient).);
			- a non-transitory computer-readable storage medium comprising instructions that, when executed, configure hardware processing circuitry of a computing system to perform operations for processing sensor data relevant to a chronic illness condition of a respective patient, the operations comprising (as described in claim 24) (Meltzer, paragraphs [0044] and [0087]; Paragraph [0044] teaches that the each computer server has one or more processors, a computer-readable memory that stores code that configures the processor to perform at least one function (i.e., a non-transitory computer-readable storage medium comprising instructions for execution by the computing system), and a communication port for connecting to the network.  Further, paragraph [0087] teaches that the functions can be implemented by hardware and or hardware executing code (also known as programs, software, or software applications) which include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language, such as, a machine-readable storage medium and computer-readable storage medium (e.g., any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable storage medium that receives machine instructions as a machine-readable signal) (i.e., a non-transitory computer-readable storage medium comprising instructions for execution by the computing system).):
				- receiving additional raw sensor data from the at least one patient sensor configured to monitor the respective patient (as described in claims 16 and 25); and processing circuitry executing instructions, the instructions causing the processing circuitry to process sensor data relevant to a chronic illness condition of a respective patient, with operations that (as described in claim 30) (Meltzer, paragraph [0030]; Paragraph [0030] teaches that types of data that may be collected passively include, but are not limited to: location, movement and acceleration, ambient temperature, pedometer data, heart rate, blood pressure (i.e., biological state data) electronic medical records, laboratory records, third-party claims data, pharmacy and PBM records, grocery receipt contents, and other sensors, such as wireless scales, wireless blood glucose meters, wireless pacemakers, and other medical sensor devices, etc. (i.e., processing sensor data relevant to the chronic illness condition of the respective patient).);
				- determining a relevance of the sensor data to the chronic illness condition for the respective patient, based on a chronic illness monitoring plan established for the respective patient, wherein the relevance to the chronic illness condition is determined based on a data value of the sensor data being outside a predefined limit established under the chronic illness monitoring plan (as described in claims 16, 24, and 30) (Meltzer, paragraphs [0030] and [0038]; Paragraph [0030] teaches that together with the capture of any of the foregoing forms of passive data is metadata concerning the time that the data was captured, and this metadata is provided to a data service and stored so that the passive data can be correlated with active data of the same person (concerning the same general point in time) in support of the identification of any variance outside of a predefined correlation threshold (i.e., determining the relevancy/urgency of the sensor data based on a data value of the sensor data being outside of a predefined limit established under the chronic illness monitoring plan), or in support of an identification of a change from a baseline value or range for the patient or one associated with a demographic that includes the patient.  For example, paragraph [0038] teaches that the systems provide patients with a monitoring platform as part of a pain management treatment plan (i.e., the predefined correlation thresholds are part of the pain management treatment plans that were established for and prescribed to the patients).);
storing the sensor data, in response to determining the relevance of the sensor data to the chronic illness condition, wherein the sensor data includes at least one identifiable characteristic that is associated with personal data of the respective patient (as described in claims 16, 24, and 30) (Meltzer, paragraphs [0017], [0075], and [0083]; Paragraph [0017] teaches that the correlations are mapped to one or more symptoms and stored in a database in association with each patient and in association with at least one healthcare professional (i.e., storing the sensor data in response to determining the relevance of the sensor data to chronic illness condition).  Paragraph [0083] teaches that the relevant data can be stored, by way of example and not limitation, in a medical record (i.e., storing the sensor data in response to determining the relevance of the sensor data to chronic illness condition) and can include the active data received from the patient, passive data received from the patient (i.e., the stored, relevant data includes the sensor data that is passively collected from the patient for monitoring the patient’s chronic illness condition), information input by the HP, and other data.  Paragraph [0075] teaches that some of the data is passed through a patient anonymizer 540 which is a module that comprises code that configures a processor to transform patient-specific data that has been received through one or more APIs, after processing by the engine 530 and module 535, into a form that has the patient-identifiable elements removed (e.g., name, home address, possibly the raw values such as precise age, precise weight, and so on) (i.e., this disclosure shows that the patient data collected by the sensor is associated with patient-identifiable elements, which is the equivalent of “at least one identifiable characteristic that is associated with personal data of the respective patient”).);
				- providing access to the stored sensor data for at least one medical provider associated with the respective patient, the at least one medical provider being associated with the respective patient in connection with the chronic illness monitoring plan (as described in claims 16, 24, and 30) (Meltzer, paragraph [0048]; Paragraph [0048] teaches that through the support of the distributed network, the patient 210 provides longitudinal active and passive data (i.e., the sensor data) to an HP or clinical team 230 (i.e., providing access to the stored sensor data to at least one medical provider associated with the respective patient).  The clinical team 230 can then determine which i.e., the medical providers are associated with the respective patient in connection with the chronic illness monitoring plan), and monitors for flagging patients based upon clinically relevant data analytics, etc.
				- sending the stored sensor data to an anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data (as described in claims 16, 24, and 30) (Meltzer, paragraph [0075]; Paragraph [0075] teaches that some of the data is passed through a patient anonymizer 540 (i.e., sending the stored sensor data to an anonymization system) which is a module that comprises code that configures a processor to transform patient-specific data that has been received through one or more APIs, after processing by the engine 530 and module 535, into a form that has the patient-identifiable elements removed (e.g., name, home address, possibly the raw values such as precise age, precise weight, and so on) (i.e., the anonymization system removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized sensor data).  In lieu of the patent-identifiable elements, a sequential number can be assigned to enable different data nuggets to be matched to the same anonymized person.); and
				- aggregating the anonymized sensor data with other anonymized sensor data produced by multiple other respective patients, each of the other respective patients associated with the chronic illness condition, and each of the other respective patients being monitored under respective chronic illness monitoring plans, wherein the respective chronic illness monitoring plans are tailored to each of the other respective patients (as described in claims 16, 24, and 30) (Meltzer, paragraph [0076]; Paragraph [0076] teaches that a data lake 555 receives the anonymized data from the anonymizer 540 (i.e., aggregating the anonymized sensor data with other anonymized sensor data produced by multiple other respective patients, each of the other respective patients associated with the chronic illness condition), and this data is stored and made available to multiple resources having authorization to access it.  Meanwhile, a HIPAA compliant, tightly controlled data repository, which includes the information in the data fields received over the network by the event correlation engine 530, is maintained in a HIPAA compliant lockbox (data storage) 560.); and
				- providing access to the aggregated anonymized sensor data for multiple medical providers in connection with the chronic illness condition, the multiple medical providers including the at least one medical provider associated with the respective patient (as described in claims 16, 24, and 30) (Meltzer, paragraph [0071]; Paragraph [0071] teaches that unrelated HP may only have access rights to anaymized [sic] [should be spelled as “anonymized”] data for purposes of providing better care to patients and better allocating resources, without violating HIPAA compliance and/or other regulations (i.e., this disclosure shows that the multiple medical providers have access to the aggregated anonymized sensor data, but medical providers that are unrelated or otherwise not associated with patient do not limited access rights).).
		- While Meltzer teaches a method, non-transitory computer-readable storage medium, and system for monitoring patients with chronic illnesses using analyzing patient data against their treatment plans (see Meltzer, paragraph [0049]), Meltzer does not explicitly teach a method, non-transitory computer-readable storage medium, and system, wherein:
			- the respective chronic illness monitoring plans are tailored to each of the other respective patients (as described in claims 16, 24, and 30).
		- However, in analogous art of systems and methods for improving medical diagnoses and treatments, Wilson teaches a systems and method, wherein:
			- the respective chronic illness monitoring plans are tailored to each of the other respective patients (as described in claims 16, 24, and 30) (Wilson, paragraphs [0025] and [0027]; Paragraph [0025] teaches that the disclosed system facilitates the physicians to work with the patient to develop a jointly agreed upon lifestyle intervention Treatment Plan 130a customized to the i.e., the respective chronic illness monitoring plans are tailored to each of the respective patients).  The disclosed system can even generate customized plans based on a patient’s specific situation, which can be automatically updated until the desired results are achieved (i.e., the respective chronic illness monitoring plans are tailored to each of the respective patients).  Paragraph [0027] teaches that this feature is beneficial for ensuring compliance with, and tracking results for, treatment plans for chronic conditions/diseases.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for developing medical treatment plans at the time of the effective filing date of the claimed invention to modify the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, to incorporate a step and feature directed to customizing treatment plans to the patient’s needs, as taught by Wilson, in order to ensure compliance with, and track results for, treatment plans for chronic conditions/diseases. See Wilson, paragraph [0027]; see also MPEP § 2143 G.

	Regarding claims 18, 26, and 32,
		- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 16 (which claim 18 depends on); claim 24 (which claim 26 depends on); and claim 30 (which claim 32 depends on), as described above.
		- Meltzer further teaches a method, non-transitory computer-readable storage medium, and system, where:
			- the at least one patient sensor includes: a blood pressure sensor, thermometer, heart rate monitor, biometric sensor, step counter, smartwatch, EKG sensor, location sensor, or motion sensor (as described in claims 18, 26, and 32) (Meltzer, paragraphs [0030] and [0043]; Paragraph [0043] teaches that common examples of the sensors in Figure 1 used in passive data capture include wireless pedometers/trackers (e.g. Fitbit Flex, Jawbone Up) (i.e., smartwatches which one of ordinary skill in the art will recognize also serve as blood pressure sensors, thermometers, biometric sensors, step counters, and EKG sensors), GPS units (i.e., location sensors), and wireless medical i.e., heart rate monitors), and glucose monitors, which may communicate directly over network 112 or via a connection to mobile device 114.  As well, the input devices associated with conventional smartphones such as microphones, accelerometers (i.e., motion sensors), touch screens, light meters, digital cameras, and the input jacks that enable attachment of further devices such as thermometers and so on can comprise a “specialized sensor.”  Paragraph [0030] also teaches that the type of data that can be passively collected includes location (i.e., implies that location sensors collect the location data), movement and acceleration (i.e., implies that motion sensors collect the movement and acceleration data), ambient temperature, pedometer data, heart rate, blood pressure (i.e., biological state data) (i.e., implies that blood pressure sensors collect the blood pressure data).).
	The motivation and rationale for modifying the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, in view of Wilson, described in the analysis of the obviousness rejection of claims 16, 24, and 30 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 19, 27, and 33,
		- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 16 (which claim 19 depends on); claim 24 (which claim 27 depends on); and claim 30 (which claim 33 depends on), as described above.
		- Meltzer further teaches a method, non-transitory computer-readable storage medium, and system, wherein:
			- the chronic illness monitoring plan established for the respective patient is associated with a chronic illness treatment plan established for the respective patient (as described in claims 19, 27, and 33) (Meltzer, paragraph [0033] teaches that the system can be implemented to provide at least three different types of management functions for a particular patient, including active-treatment-plan-related functions (i.e., chronic illness monitoring plans established for the respective patient).  For example, paragraph [0032] teaches that if a chronic pain patient is prescribed physical therapy as part of their treatment (i.e., chronic illness monitoring plans established for the respective patient), the various systems and methods described herein would monitor compliance.); and
			-  the sensor data is stored in response to determining the relevance of the sensor data to the chronic illness treatment plan (as described in claims 19, 27, and 33) (Meltzer, paragraphs [0017] and [0083]; Paragraph [0017] teaches that the correlations are mapped to one or more symptoms and stored in a database in association with each patient and in association with at least one healthcare professional (i.e., storing the sensor data in response to determining the relevance of the sensor data to chronic illness condition).  Paragraph [0083] teaches that the relevant data can be stored, by way of example and not limitation, in a medical record (i.e., storing the sensor data in response to determining the relevance of the sensor data to chronic illness condition) and can include the active data received from the patient, passive data received from the patient (i.e., the stored, relevant data includes the sensor data that is passively collected from the patient for monitoring the patient’s chronic illness condition), information input by the HP, and other data.).
The motivation and rationale for modifying the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, in view of Wilson, described in the analysis of the obviousness rejection of claims 16, 24, and 30 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 20,
		- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of claim 19 (which claim 20 depends on), as described above.
	- Meltzer further teaches a method, wherein:
		- the predefined limit established under the chronic illness monitoring plan is based on at least one aspect of the chronic illness treatment plan (Meltzer, paragraph [0067]; Paragraph [0067] teaches that AD/PD correlation module 155 can be provided with a correlation i.e., the predefined limit) by the HP 230, by the patient, by a third-party (ACO, IDN, etc.), and/or may be dynamically generated based on previously collected patient and/or patient population data using AI algorithms as described above.  In some embodiments, in determining an appropriate correlation threshold for chronic illness (i.e., establishing the predefined limit under the chronic illness monitoring plan), baselines for both AD and PD are first determined, and then a baseline representing an acceptable tolerance (the correlation threshold) in differences between received AD and received PD is defined (i.e., the predefined limit is used in the patient’s chronic illness monitoring and treatment plan).).
The motivation and rationale for modifying the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, in view of Wilson, described in the analysis of the obviousness rejection of claims 16, 24, and 30 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 17, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Meltzer et al. (Pub. No. US 2014/0357961), as modified in view of: Wilson et al. (Pub. No. US 2015/0120319), as applied to claims 16, 24, and 30 above, and further in view of:
- Dubey et al. (Pub. No. US 2016/0292456).

Regarding claims 17, 25, and 31,
	- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 16 (which claim 17 depends on); claim 24 (which claim 25 depends on); and claim 30 (which claim 32 depends on), as described above.
	- Courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04 VI(B).  In the present case, Examiner notes that the steps of: receiving additional raw sensor data from the at least one patient sensor configured to monitor the respective patient (as described in claims 17, 25, and 31); determining a relevance of the additional sensor data to the chronic illness condition for the respective patient, based on the chronic illness monitoring plan, wherein the relevance to the chronic illness condition is determined based on another data value of the additional sensor data being outside the predefined limit established under the chronic illness monitoring plan (as described in claims 17, 25, and 31); storing the additional sensor data, in response to determining the relevance of the additional sensor data to the chronic illness condition, wherein the additional sensor data includes at least one identifiable characteristic that is associated with the personal data of the respective patient (as described in claims 17, 25, and 31); and sending the additional sensor data to the anonymization system that removes the at least one identifiable characteristic that is associated with the personal data of the respective patient and produces anonymized additional sensor data (as described in claims 17, 25, and 31), are identical to the claim limitations recited in independent claims 16, 24, and 30 except that the steps are applied to “additional sensor data”.  While the combination of Meltzer, as modified in view of Wilson, does not explicitly teach storage and anonymization of additional sensor data (emphasis added), paragraph [0010] in Meltzer teaches that the server can receive further active data and/or passive data (i.e., receiving additional active data) in response to the soliciting, and can repeat the step of correlating the received active data with the received passive data (i.e., determining the relevance of the additional sensor data to the patient’s chronic illness condition).  There are no conceivable reasons why the storage and anonymization steps of the additional sensor data (recited in claims 17, 25, and 31) would produce any new and unexpected results, versus the storage and anonymization of the initial sensor data (recited in claim 16, 17, and 30).  Therefore, these steps are seen as a mere duplication of parts which have no patentable significance, and the combination of Meltzer, as modified in view of Wilson, is interpreted as teaching these steps and features except for the storage and anonymization of the additional sensor data. See MPEP § 2144.04 VI(B) (for discussion on mere duplication of parts).
	- The combination of: Meltzer, as modified in view of Wilson, does not explicitly teach a method, non-transitory computer-readable medium, and system, further comprising:
updating the aggregated anonymized sensor data with the anonymized additional sensor data, wherein the access provided to the aggregated anonymized sensor data includes access to the anonymized additional sensor data (as described in claims 17, 25, and 31).
	- However, in analogous art of systems and methods for anonymizing patient data, Dubey teaches a system and method, comprising:
		- updating the aggregated anonymized sensor data with the anonymized additional sensor data, wherein the access provided to the aggregated anonymized sensor data includes access to the anonymized additional sensor data (as described in claims 17, 25, and 31) (Dubey, paragraphs [0091], [0116], and [0166]; Paragraph [0116] teaches that updated patient data, new interaction data for an existing patient, and new/updated subscription data for an existing patient may be transmitted to real-time web services module 1006 (i.e., updating the aggregated anonymized sensor data with the additional anonymized sensor data) using a publish-subscribe messaging channel 1010 of service hub 550.  Paragraph [0166] teaches that a patient’s identity may be treated so that no personally identifiable information can be determined for the patient, and/or a patient’s data may be aggregated and/or anonymized such that no information may be personally associated with the patient (i.e., the updated, aggregated data is anonymized data).  Paragraph [0091] teaches that the central data hub 502 is separated from syndicated data provider 510 by a firewall 590.  Further, paragraph [0091] teaches that this ensures that the operator of the central data hub only has access to de-identified data (i.e., access provided to the aggregated anonymized sensor data includes access to the anonymized additional sensor data as well).  Paragraph [0166] teaches that these features are beneficial for collecting and anonymizing and/or aggregating patient data in order to compare the patient to various other patients and/or to monitor compliance for one or many patients.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for anonymizing patient data at the time of the effective filing date of the claimed invention to further modify the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, as modified in view of Wilson, to incorporate steps and features directed to: (i) Dubey, in order to: collect, anonymize, and aggregate patient data in order to compare the patient to various other patients and/or to monitor compliance for one or many patients. See Dubey, paragraph [0166]; see also MPEP § 2143 G.

Claims 21, 23, 28, 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Meltzer et al. (Pub. No. US 2014/0357961), as modified in view of: Wilson et al. (Pub. No. US 2015/0120319), as applied to claims 19, 27, and 33 above, and further in view of:
- Joao (Pub. No. US 2015/0331997).

Regarding claim 21,
	- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 19 (which claim 21 depends on), as described above.
	- Meltzer teaches a method, wherein:
		- the sensor data is used to track a portion of the chronic illness treatment plan (Meltzer, paragraph [0032]; Paragraph [0032] teaches that if a chronic pain patient is prescribed physical therapy as part of their treatment, the various systems and methods described herein would monitor compliance (i.e., this disclosure teaches that the sensor data is used to track the patient as part of a chronic illness treatment plan established for the respective patient).). 
	- The combination of: Meltzer, as modified in view of Wilson, does not explicitly teach a method, wherein:
		- the chronic illness treatment plan specifies at least one suggested physical activity tailored for the respective patient.
Joao teaches a method, wherein:
		- the chronic illness treatment plan specifies at least one suggested physical activity tailored for the respective patient (Joao, paragraphs [0101] and [0473]; Paragraph [0473] teaches that the central processing computer 10 can also generate a wellness report, an exercise report, fitness report, a nutritional report, a diet report, a rehabilitation report, a therapy report, and/or any other report containing wellness information, exercise information, fitness information, suggested exercises and/or suggested fitness routines (i.e., specifying at least one suggested physical activity for the respective patient), nutritional information, diets, rehabilitation exercises or activities, and/or therapy information.  The respective wellness report, exercise report, fitness report, nutritional report, diet report, rehabilitation report, therapy report, and/or any other report, can be generated using data and/or information contained in the individual’s, patient’s, or caregiver’s electronic healthcare record or electronic healthcare file (i.e., the suggested physical activity is tailored for the respective patient based on the patient’s healthcare data in the electronic healthcare record), and/or by using any information regarding any examination findings, procedure findings, symptoms, diagnoses, possible diagnoses, treatments, treatment plans, or any other information used in generating any of the herein-described diagnostic reports, treatment reports, or treatment plans.  Paragraph [0101] teaches that this feature is beneficial for facilitating an improved healthcare system which can provide up-to-date patient information.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing and providing healthcare-related information using electronic healthcare records at the time of the effective filing date of the claimed invention to further modify the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, as modified in view of Wilson, to incorporate a steps and feature directed to suggesting exercises and fitness routines for a patient, as taught by Joao, in order to facilitate an improved healthcare system which can provide up-to-date patient information. See Joao, paragraph [0101]; see also MPEP § 2143 G.

claims 28 and 34,
	- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 27 (which claim 28 depends on); and claim 33 (which claim 34 depends on), as described above.
	- Meltzer teaches a non-transitory computer-readable medium and system, wherein:
		- the predefined limit established under the chronic illness monitoring plan is based on at least one aspect of the chronic illness treatment plan (as described in claims 28 and 34) (Meltzer, paragraph [0067]; Paragraph [0067] teaches that AD/PD correlation module 155 can be provided with a correlation threshold (i.e., the predefined limit) by the HP 230, by the patient, by a third-party (ACO, IDN, etc.), and/or may be dynamically generated based on previously collected patient and/or patient population data using AI algorithms as described above.  In some embodiments, in determining an appropriate correlation threshold for chronic illness (i.e., establishing the predefined limit under the chronic illness monitoring plan), baselines for both AD and PD are first determined, and then a baseline representing an acceptable tolerance (the correlation threshold) in differences between received AD and received PD is defined (i.e., the predefined limit is used in the patient’s chronic illness monitoring and treatment plan).); and
		- the sensor data is used to track a portion of the chronic illness treatment plan (as described in claims 28 and 34) (Meltzer, paragraph [0032]; Paragraph [0032] teaches that if a chronic pain patient is prescribed physical therapy as part of their treatment, the various systems and methods described herein would monitor compliance (i.e., this disclosure teaches that the sensor data is used to track the patient as part of a chronic illness treatment plan established for the respective patient).).
		- The combination of: Meltzer, as modified in view of Wilson, does not explicitly teach a method, non-transitory computer-readable medium, and system, wherein:
		- the chronic illness treatment plan specifies: at least one suggested physical activity tailored for the respective patient; or at least one suggested medication or dosage for the respective patient (as described in claims 28 and 34).
Joao teaches a system, wherein:
		- the chronic illness treatment plan specifies: at least one suggested physical activity tailored for the respective patient; or at least one suggested medication or dosage for the respective patient (as described in claims 28 and 34) (Joao, paragraphs [0101] and [0473]; Paragraph [0473] teaches that the central processing computer 10 can also generate a wellness report, an exercise report, fitness report, a nutritional report, a diet report, a rehabilitation report, a therapy report, and/or any other report containing wellness information, exercise information, fitness information, suggested exercises and/or suggested fitness routines (i.e., specifying at least one suggested physical activity for the respective patient), nutritional information, diets, rehabilitation exercises or activities, and/or therapy information.  The respective wellness report, exercise report, fitness report, nutritional report, diet report, rehabilitation report, therapy report, and/or any other report, can be generated using data and/or information contained in the individual’s, patient’s, or caregiver’s electronic healthcare record or electronic healthcare file (i.e., the suggested physical activity is tailored for the respective patient based on the patient’s healthcare data in the electronic healthcare record), and/or by using any information regarding any examination findings, procedure findings, symptoms, diagnoses, possible diagnoses, treatments, treatment plans, or any other information used in generating any of the herein-described diagnostic reports, treatment reports, or treatment plans.  Paragraph [0101] teaches that this feature is beneficial for facilitating an improved healthcare system which can provide up-to-date patient information.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing and providing healthcare-related information using electronic healthcare records at the time of the effective filing date of the claimed invention to further modify the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, as modified in view of Wilson, to incorporate a step and feature directed to suggesting exercises and fitness routines for a patient, Joao, in order to facilitate an improved healthcare system which can provide up-to-date patient information. See Joao, paragraph [0101]; see also MPEP § 2143 G.

Regarding claims 23, 29, and 35,
	- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 19 (which claim 23 depends on); claim 27 (which claim 29 depends on); and claim 33 (which claim 35 depends on), as described above.
	- The combination of: Meltzer, as modified in view of Wilson, does not explicitly teach a method, non-transitory computer-readable medium, and system, wherein:
		- the stored sensor data is provided to the at least one medical provider in response to a request from a healthcare interface of the at least one medical provider, the request provided in connection with the chronic illness treatment plan (as described in claims 23, 29, and 35).
	- However, in analogous art of systems and methods for processing and providing healthcare-related information using electronic healthcare records, Joao teaches a method and system, wherein:
		- the stored sensor data is provided to the at least one medical provider in response to a request from a healthcare interface of the at least one medical provider, the request provided in connection with the chronic illness treatment plan (as described in claims 23, 29, and 35) (Joao, paragraphs [0624] and [0625]; Paragraph [0624]; Paragraph [0624] teaches that any of the individuals, patients, or caregivers, described herein can, at any time, access the central processing computer 10 via his or her user or patient communication device 40 and can request to be provided with an electronic copy of his or her electronic healthcare record or electronic healthcare file (i.e., the at least one medical provider is able to request access to the stored patient data from a healthcare interface of the at least one medical provider), or any portion of same, or an electronic copy of office visit summaries and/or instructions, discharge summaries, procedures, or instructions, symptom summaries, diagnosis i.e., the request may be in connection with a chronic illness treatment plan), diagnostic test results, lab or laboratory test results, problem lists, allergy lists, medication lists, medicine or drug lists, medication allergy information, medicine allergy information, drug allergy information, information regarding side effects of medications, medicines, or drugs, claim forms or requests for payment which have been submitted to an insurer or payer, and/or any other healthcare information or healthcare-related information.  The central processing computer 10 can process the request, generate the respective report, summary, message, or information, containing the electronic copy of the electronic healthcare record or the electronic healthcare file, or any portion of same, or the electronic copy of one or more of the office visit summaries and/or instructions, discharge summaries, procedures, or instructions, symptom summaries, diagnosis summaries, treatment summaries, treatment plan summaries, diagnostic test results, lab or laboratory test results, problem lists, allergy lists, medication lists, medicine lists or drug lists, medication allergy information, medicine allergy information, drug allergy information, information regarding side effects of medication, medicines, or drugs, claim forms or requests for payment which have been submitted to an insurer or payer, and/or any other healthcare information or healthcare-related information, and paragraph [0625] teaches that the respective report, summary, message, or information, can be transmitted to the provider communication device 20 of an authorized provider or providers (i.e., providing the sensor data to the at least one medical provider in response to the at least one medical provider’s request for the data).  Paragraph [0625] teaches that this feature is beneficial for providing any authorized provider with an electronic copy of the electronic healthcare record or electronic healthcare file, or any portion of the same.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing and providing healthcare-related information using electronic healthcare records at the time of the effective filing date of the claimed invention to further modify the healthcare management method, non-transitory computer-readable storage medium, and system taught by Meltzer, as modified in view of Wilson, to incorporate steps and features directed to: (i) enabling the a medical provider to request access to a patient’s medical data; and (ii) providing the medical provider with access to the patient’s medical Joao, in order to provide any authorized provider with an electronic copy of the electronic healthcare record or electronic healthcare file, or any portion of the same. See Joao, paragraph [0625]; see also MPEP § 2143 G.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Meltzer et al. (Pub. No. US 2014/0357961), as modified in view of: Wilson et al. (Pub. No. US 2015/0120319), as applied to claim 19 above, and further in view of:
- Linn et al. (Pub. No. US 2014/0244296).

Regarding claim 22,
	- The combination of: Meltzer, as modified in view of Wilson, teaches the limitations of: claim 19 (which claim 22 depends on), as described above.
		- The combination of: Meltzer, as modified in view of Wilson, does not explicitly teach a method, wherein:
		- the chronic illness treatment plan specifies at least one suggested medication or dosage for the respective patient.
	- However, in analogous art of systems and methods for processing and managing healthcare-related information, Linn teaches a system, wherein:
		- the chronic illness treatment plan specifies at least one suggested medication or dosage for the respective patient (Linn, paragraphs [0094]; Paragraph [0094] teaches that the application may suggest a variety of medical interventions, such as use of a drug (i.e., specifying at least one suggesting medication for the respective patient) or medical device, a change of diet, a laboratory procedure, a medical appointment, a surgery, and so on.  Paragraph [0094] teaches that this feature is beneficial for aiding in the treatment of the medical condition of the user.).
Meltzer, as modified in view of Wilson, to incorporate a step and feature directed to suggesting a medication for a patient, as taught by Linn, in order to provide aid in the treatment of the medical condition of the user. See Linn, paragraph [0094]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Official replies to this Office action may now be submitted electronically by registered

http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686